United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POST OFFICE, PROCESSING &
DISTRIBUTION CENTER, San Antonio, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1498
Issued: March 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 12, 2020 appellant filed a timely appeal from a June 1, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left little finger
condition causally related to the accepted April 22, 2020 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the June 1, 2020 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 27, 2020, appellant, then a 67-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 22, 2020 she sustained a left pinky finger injury as a result of
hitting her finger on the door frame of her long life vehicle (LLV) while in the performance of
duty. She did not stop work, but accepted a limited-duty position on April 24, 2020.
In an April 30, 2020 development letter, OWCP informed appellant that it had not received
any evidence in support of her traumatic injury claim. It advised her of the evidence necessary to
establish her claim and requested a narrative medical report from her treating physician containing
a detailed description of findings and a diagnosis, explaining how her work activities caused,
contributed to, or aggravated her medical condition. OWCP afforded appellant 30 days to submit
the necessary evidence. In the same letter, it also informed the employing establishment that, if
she was treated at an employing establishment medical facility for the alleged injury, it must
provide treatment notes. OWCP additionally stated that, although the evidence of record was
insufficient to make a decision regarding appellant’s alleged injury, the employing establishment
should provide her with continuation of pay for up to 45 days.
In a visit summary dated April 22, 2020, Dr. Luke Galindo, a family medicine specialist,
noted that appellant presented with pain in the proximal interphalangeal joint of her small finger
after striking it on a car door. He noted a date of injury of April 22, 2020 and diagnosed displaced
fracture of proximal phalanx of the left little finger; caught, crush, jammed, or pinched between
moving objects; and car as the place of occurrence of the external cause. Dr. Galindo ordered xrays of appellant’s finger and applied a splint.
In a report dated April 23, 2020, Dr. Jeffrey Munoz, a family medicine specialist, noted
that appellant related a history of injuring her left little finger when she inadvertently hit it on an
LLV door frame. Appellant indicated that she was not in her regular vehicle, but rather an older
vehicle that had a height difference when stepping down. She reported that she almost fell due to
the height difference, which caused her to hit her finger on the door frame. On physical
examination, Dr. Munoz noted swelling, redness, and tenderness of the left little finger. He
reviewed x-rays, which revealed a slightly displaced spiral fracture. Dr. Munoz diagnosed a
displaced fracture of the proximal phalanx of the left little finger. He replaced appellant’s splint
and referred her to an orthopedic hand surgeon.
In a duty status report (Form CA-17) of even date, Dr. Munoz diagnosed fracture of the
left little finger and noted a date of injury of April 22, 2020. He provided work restrictions and
cleared appellant for at the station, but not on her route, and that most duties should be performed
with her right hand.
By decision dated June 1, 2020, OWCP accepted that the April 22, 2020 employment
incident occurred as alleged. However, it denied appellant’s traumatic injury claim, finding that
she had not submitted sufficient medical evidence in support of a medical diagnosis causally
related to the accepted April 22, 2020 employment incident. Consequently, OWCP found that she
had not met the requirements to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that this case is not in posture for decision.
Dr. Galindo, in his April 22, 2020 note, indicated that appellant injured her small finger
when she struck it on a car door on that same day. He diagnosed a displaced fracture of the
proximal phalanx of the left little finger. Likewise, in Dr. Galindo’s report dated April 23, 2020,
Dr. Munoz noted that appellant injured her left little finger when she inadvertently hit it on an LLV
3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

door frame while in the performance of duty. Dr. Galindo examined her, reviewed x-rays, and
diagnosed a displaced fracture of the proximal phalanx of the left little finger. Additionally, in his
Form CA-17 of even date, Dr. Munoz again diagnosed a fracture of the left little finger and noted
a date of injury of April 22, 2020. Therefore, the Board finds that the evidence of record
establishes a diagnosed medical condition.
However, OWCP has not reviewed the medical evidence of record. As the medical
evidence of record establishes a diagnosed medical condition, the case must be remanded for
consideration of the medical evidence with regard to the issue of causal relationship. Following
this and other such further development as deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. The Board further finds, however, that the case is not in posture for decision as to
whether her diagnosed condition is causally related to the accepted April 22, 2020 employment
incident.

4

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

